Citation Nr: 1534484	
Decision Date: 08/12/15    Archive Date: 08/20/15

DOCKET NO.  11-09 734	)	DATE
	)	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to a compensable rating for residuals of a left superficial parotidectomy.

2.  Entitlement to service connection for a bilateral foot disorder.
 
3.  Entitlement to service connection for high blood pressure.

4.  Entitlement to service connection for residuals of a right side head injury.


ATTORNEY FOR THE BOARD

K.C. Spragins, Associate Counsel




INTRODUCTION

The Veteran had active duty service in the United States Army from September 1973 to September 1977.  This matter comes to the Board of Veterans' Appeals (Board) on appeal from rating decisions dated in May and September of 2010 from the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.

The Board also notes that the Veteran appointed the American Legion as his representative in March 2011.  However, the document noting this appointment also noted that representation was revoked in May 2011.  The Veteran has not appointed other representation, and is thus without representation in this appeal.

In a March 2014 decision, the Board remanded the claim to the AOJ for additional development and adjudication.  The case has since been returned to the Board for appellate review.

This appeal was processed using the Virtual VA paperless claims processing system and the Veterans Benefits Management System (VBMS).  Accordingly, any future consideration of this case should take into consideration the existence of these records.

The issues of entitlement to service connection for a left leg disorder; entitlement to service connection for a kidney disorder; and whether new and material evidence has been submitted to reopen a previously denied claim for service connection for posttraumatic stress disorder (PTSD) have been raised by the record in statements dated in November 2008 and September 2009, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014).

The issues of entitlement to service connection for a bilateral foot disorder and entitlement to service connection for high blood pressure are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.
FINDINGS OF FACT

1.  The Veteran's scar from his left superficial parotidectomy does not meet any of the characteristics of disfigurement; is not painful or unstable; is superficial and linear; and does not cause any limitation in function or other disabling effect.

2.  The Veteran sustained a head injury in service, but his current lipoma lesion did not manifest in service and is not otherwise related to his military service, to include the injury therein.


CONCLUSIONS OF LAW

1.  The criteria for a compensable rating for residuals of a left superficial parotidectomy have not been met.  38 U.S.C. §§ 1155, 5103, 5103A, 5107, 7104 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.3, 4.7, 4.10, 4.118, Diagnostic Code 7800 (2014).

2.  Residuals of a right side head injury were not incurred in active service.  38 U.S.C.A. §§ 1110, 1154, 5103, 5103A, 5107 (West 2014); 38 C.F.R. § 3.102, 3.159, 3.303 (2014).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 as amended (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103A, 5107, 5126 (West 2002 & Supp. 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).

The notice requirements were met in this case by letters dated in March 2010.  These letters notified the Veteran of the information and evidence needed to substantiate and complete claims for service connection and for an increased evaluation, to include notice of what part of the evidence he should provide, what part VA will attempt to obtain, and how disability ratings and effective dates are determined.  Furthermore, the requisite notice was provided prior to the adjudication of the claims in May 2010 and September 2010.  Accordingly, the duty to notify has been satisfied.

The VCAA also requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate his claim.  38 U.S.C.A. § 5103A; 38 C.F.R. 3.159(c), (d).  This duty to assist contemplates that VA will help a claimant obtain records relevant to his claim, whether or not the records are in Federal custody, and that the VA will provide a medical examination or obtain an opinion when necessary to make a decision on the claim.  38 C.F.R. § 3.159 (c)(4).  

In this this case, the AOJ obtained the Veteran's service treatment records and all identified and available post-service treatment records.  In the Board's April 2014 remand, the AOJ was directed to obtain the Veteran's records of treatment from the Womack Army Hospital and the Camp Lejeune Naval Hospital.  The record shows that the AOJ obtained the relevant records from Womack Army Hospital and associated them with the claims file.  In a December 2014 letter to the Veteran, the AOJ outlined its efforts to obtain records of his reported treatment at Camp Lejeune, but informed him that these efforts were unsuccessful.

The AOJ was also instructed to obtain VA examinations in connection with the Veteran's claim for a compensable rating for residuals of a left superficial parotidectomy and his service connection claim for residuals of a right side head injury.  The AOJ obtained a VA examination to evaluate the Veteran's service-connected residuals of a left superficial parotidectomy in July 2014.  The examiner addressed the Veteran's symptoms in relation to the relevant rating criteria.  The examiner additionally complied with the Board's request to provide opinions and explanations in relation to certain reported symptoms.  Moreover, there is no objective evidence indicating that there has been a material change in the severity of the Veteran's residuals of a left superficial parotidectomy since he was last examined in July 2014.  The record does not reflect an allegation or evidence revealing any worsening of the disability since that time.  The duty to assist does not require that a claim be remanded solely because of the passage of time since an otherwise adequate VA examination was conducted.  VAOPGCPREC 11-95.  

The Veteran was also afforded a July 2014 VA examination to determine the nature and etiology of his claimed residuals of a right side head injury.  The VA examiner reviewed the claims file, considered the Veteran's reported symptoms and assertions, and provided a medical opinion with rationale.  As such, the Board finds this VA opinion, along with the other evidence of record, is adequate to make a determination on the claim.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  Additionally, the Board finds the AOJ has substantially complied with the instructions of the prior remand.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999).

In light of the foregoing, the Board finds that VA's duties to notify and assist have been satisfied, and, thus, appellate review may proceed without prejudice to the Veteran.

II. Law and Analysis

Increased Rating - Residuals of a Left Superficial Parotidectomy

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (rating schedule), found in 38 C.F.R. Part 4.  Disability ratings are intended to compensate impairment in earning capacity due to a service connected disorder.  38 U.S.C.A. § 1155.  The evaluation of a service-connected disorder requires a review of a veteran's entire medical history regarding that disorder.  38 U.S.C.A. § 4.1, 4.2; Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  When a reasonable doubt arises regarding the degree of disability, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

In considering the severity of a disability, it is essential to trace the medical history of the veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41.  Consideration of the whole-recorded history is necessary in order for a rating to accurately reflect the elements of disability present.  38 C.F.R. § 4.2; Peyton v. Derwinski, 1 Vet. App. 282 (1991). When, as here, the Veteran is requesting a higher rating for an already established service-connected disability, the present disability level is the primary concern and past medical reports do not take precedence over current findings.  See Francisco v. Brown, 7 Vet. App. 55 (1994).  However, "staged" ratings are appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  See Hart v. Mansfield, 21 Vet. App. 505, 509 (2007) ("The relevant temporal focus for adjudicating an increased-rating claim is on the evidence concerning the state of the disability from the time period one year before the claim was filed until VA makes a final decision on the claim.").

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

The Veteran is currently in receipt of a noncompensable disability rating under Diagnostic Code 7800 for his residuals of a left superficial parotidectomy.  38 C.F.R. § 4.118.  This diagnostic code pertains to burn scars or disfigurement of the head, face, or neck.  Under this code a 10 percent evaluation is assigned for one characteristic of disfigurement.  A 30 percent evaluation is assigned for visible or palpable tissue loss and either gross distortion or asymmetry of one feature or paired set of features (nose, chin, forehead, eyes (including eyelids), ears (auricles), cheeks, lips), or; with two or three characteristics of disfigurement.  A 50 percent evaluation is assigned for visible or palpable tissue loss and either gross distortion or asymmetry of two features or paired sets of features (nose, chin, forehead, eyes (including eyelids), ears (auricles), cheeks, lips), or; with four or five characteristics of disfigurement.  A maximum 80 percent evaluation is assigned for with visible or palpable tissue loss and either gross distortion or asymmetry of three or more features or paired sets of features (nose, chin, forehead, eyes (including eyelids), ears (auricles), cheeks, lips), or; with six or more characteristics of disfigurement.  


The eight characteristics of disfigurement are a scar five or more inches (13 or more cm.(centimeters)) in length; a scar at least one-quarter inch (0.6 cm.) wide at widest part; a scar in which the surface contour is elevated or depressed on palpation; a scar that is adherent to underlying tissue; the skin is shown to be hypo- or hyper-pigmented in an area exceeding six square inches (39 sq. cm.); skin texture is abnormal (irregular, atrophic, shiny, scaly, etc.) in an area exceeding six square inches (39 sq. cm.); there is underlying soft tissue missing in an area exceeding six square inches (39 sq. cm.); or the skin is indurated and inflexible in an area exceeding six square inches (39 sq. cm.).  38 C.F.R. § 4. 118, Diagnostic Code 7800 Note (1).  

In considering the evidence of record under the laws and regulations as set forth above, the Board concludes that the Veteran is not entitled to a compensable rating for his residuals of a superficial left parotidectomy.

An April 2010 VA examination was conducted upon a review of the claims file.  The Veteran reported that he had a scar on the left side of his face as a result of his 1975 left superficial parotidectomy surgery.  He stated that he experienced pain, but not skin breakdown.  The Veteran also informed the examiner that when he ate or drank, the left side of his face would become wet.  As a result, the Veteran did not eat or drink in public.  The examination report noted that the Veteran had a linear scar on the left side of his neck and behind the ear from the surgery.  It measured 6 centimeters (cm) by 0.1 cm.  The examiner stated that it was a superficial scar with no underlying tissue damage or soft tissue loss.  It did not adhere to the underlying tissue and it was level on palpation.  In addition, the examiner found that it was not indurated, inflexible, or painful on examination.  The examiner also determined that skin breakdown, inflammation, edema, hyperpigmentation, and a keloid formation were absent.  There was no gross distortion or asymmetry of the forehead, eyes, eyelids, ears, nose, cheeks, lips, or chin.  The scar was not disfiguring and caused no limitation of function.  Color photographs of the scar were included with the examination report.  The examiner stated that the examination did not reveal any burn scars.

The Veteran was provided with another VA examination to evaluate his scar in July 2014.  The July 2014 VA examiner also found that the Veteran's scar was located on the left side of his neck, but he measured it to be 5 cm by 0.1 cm.  The results of this examination were consistent with findings made in the April 2010 examination.  The Veteran's scar was not unstable and no abnormal pigmentation or texture was found.  The examiner noted that there was no elevation, depression, adherence to underlying soft tissue, or missing underlying soft tissue.  He did not have a gross distortion of facial features or tissue loss that was visible or palpable.  The scar did not result in a limitation of function.  The examiner stated that the Veteran did not have any evidence of nerve or muscle damage associated with his scar.  His light touch sensation around the scar was intact and he had normal facial movement, neck movement, and excursion of the jaw.  The Veteran did not have any scars of the head, face or neck due to burns.

The Veteran stated that he began to feel pain along his left jawline and neck 3 years prior to the examination.  The pain would coincide with eating or drinking.  He obtained relief from the pain with Advil and he received medical treatment for this issue at Onslow Memorial Hospital.  The examiner noted that the Veteran had tenderness over the temporomandibular joint (TMJ) with excursion of the jaw and palpation.  The scar itself, however, was not painful with palpation and manipulation.  As a result, the examiner opined that the Veteran's reported pain was due to a TMJ disorder.  He also observed that the Veteran's history indicated that the disorder began 3 years before the examination.  The examiner added that there was not a likely correlation between the Veteran's left superficial parotidectomy and the recent onset of the TMJ disorder.  

In response to the Veteran's contentions regarding his face becoming wet upon eating or drinking, the examiner observed the Veteran after he drank water.  However, the examiner stated that the claimed sweating was not reproduced during the examination.  Thus, the presence of a facial sweating disorder, termed gustatory hyperhidrosis, was not confirmed through the examination.  The examiner also noted that symptoms of such a disorder would have been present shortly after the surgery if they were related to the procedure.  Yet, the examiner highlighted that the Veteran's service treatment records (STRs) following the surgery did not document any relevant symptoms.  The examiner additionally opined that it was unlikely that the Veteran's claimed gustatory hyperhidrosis was caused by the scar tissue, as scars typically matured within 6 to 12 months.  He further noted that the examination did not present evidence of an adherent scar or keloid formation that would indicate that the Veteran's scar had not matured in this fashion.

The Board finds that a compensable evaluation is not warranted.  First, under the diagnostic code assigned, the examination reports indicate that the Veteran's scar has not manifested any of the eight characteristics of disfigurement to qualify for a 10 percent rating under Diagnostic Code 7800.  Rather, bot the 2010 and 2014 examinations determined the scar was 5 or 6 centimeters long and .1 centimeters wide, the scar was superficial without tissue damage or loss, and it was not indurated, unstable , inflexible, and without edema, hyperpigmentation, or keloid formation.  The scar was not adherent to the issue underneath and there was no abnormal pigmentation or texture.  Accordingly, a compensable evaluation was not warranted.

The Board has considered other potentially applicable diagnostic codes.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Diagnostic Codes 7801 and 7802 apply to burn scars or scars due to other causes, that are not of the head, face, or neck, and that are either deep and nonlinear or superficial and nonlinear.  See 38 C.F.R. § 4.118, Diagnostic Codes 7801, 7802 (2014).  These are thus not applicable because the Veteran's service-connected scar is of the head, face, or neck.  Furthermore, Diagnostic Code 7805 requires assessing any other disabling effects of a scar evaluated under Diagnostic Codes 7800-7804.  38 C.F.R. § 4.118, Diagnostic Code 7805.  Here, however, Diagnostic Code 7805 is not implicated as both of the examiners found that the scar did not produce any disabling effects.  The contention of the Veteran, supported by statements from his family and friends, that his scar causes his face to become wet when he eats or drinks was not demonstrated during the July 2014 VA examination.  The July 2014 examiner also explained that if the Veteran had a facial sweating disorder, it was not a related to his left superficial parotidectomy as no symptoms were documented during the time frame when the onset for this type of disorder would occur.  In addition, the normal maturation process of a scar made it unlikely that it was related to a current facial sweating disorder.

The scar has been considered under Diagnostic Code 7804, which applies to unstable or painful scars.  A 10 percent rating is assigned for one or two unstable or painful scars.  A 20 percent rating is warranted for three to four scars that are unstable or painful and a 30 percent disability rating is assigned for five or more scars that are unstable or painful.  An unstable scar is one where, for any reason, there is frequent loss of covering of skin over the scar.  38 C.F.R. § 4.118, Diagnostic 7804, Note (1).  If one or more scars are both unstable and painful, an additional 10 percent should be added to the evaluation based on the total number of unstable or painful scars.  38 C.F.R. § 4.118, Diagnostic 7804, Note (2). Scars evaluated under diagnostic codes 7800, 7801, 7802, or 7805 may also receive an evaluation under this diagnostic code, when applicable.  38 C.F.R. § 4.118 , Diagnostic 7804, Note (3).

A compensable evaluation is also not warranted under this diagnostic code.  Both the April 2010 and July 2014 VA examiners noted that the Veteran's scar was neither painful nor unstable.  The Board notes that the Veteran has reported that his scar is painful and that he is competent to report observable symptoms such as painful scars.  See Layno v. Brown, 6 Vet. App. 465 (194).  However, the July 2014 examiner provided an adequate explanation for why the Veteran's reported pain is etiologically unrelated to his scar.  The Veteran is not competent to provide an etiological opinion to counter this finding as to do so requires complex medical expertise; the proper etiology of pain in particular area is not capable of lay observation such as ringing in the ears or varicose veins.  Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  Thus, the Board affords greater probative value to the July 2014 examiner's opinion that the Veteran's scar is not painful.

For these reasons, the Board finds that the preponderance of the evidence is against the Veteran's claim for a compensable rating for residuals of a left superficial parotidectomy.  As such, the benefit of the doubt rule does not apply, and the claim is denied.

The Board has also considered the provisions of 38 C.F.R. § 3.321(b)(1).  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available scheduler evaluations for that service-connected disability are inadequate.  See Thun v. Peake, 22 Vet. App. 111 (2008).  Making this determination requires a comparison between the level of severity and symptomatology of the claimant's service connection disability with the established criteria found in the rating schedule for that disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule and no extraschedular referral is required as the assigned scheduler evaluation is adequate.  See Id.; see also VAOGCPREC 6-96 (Aug. 16, 1996).  In the alternative, if the scheduler evaluation does not contemplate the claimant's level of disability and symptomatology and is found to be inadequate, VA must determine whether the claimant's exceptional disability picture exhibits other related factors, such as those provided by the extraschedular regulation (38 C.F.R. § 3.321(b)(1)) as "governing norms".

The evidence in this case does not show such an exceptional disability picture that the available schedular evaluation for the residuals of a left superficial parotidectomy is inadequate.  A comparison between the level of severity and symptomatology of the Veteran's assigned rating with the established criteria found in the rating schedule shows that the rating criteria reasonably describe the Veteran's disability level and symptomatology.  The Veteran's documented symptoms of scar that is superficial and linear are fully considered in the assignment of the noncompensable disability rating.  Moreover, there are higher ratings available under the diagnostic codes for various symptoms of the disorder, but the Veteran's disability is not productive of such manifestations.  The Board finds that the schedular criteria reasonably describe the Veteran's disability picture in this case.

Based on the foregoing, the Board finds that the requirements for an extraschedular evaluation for the Veteran's residuals of a left superficial parotidectomy under the provisions of 38 C.F.R. 3.321(b)(1) have not been met.  Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218 (1995); Thun v. Peake, 22 Vet. App 111 (2008).

Service Connection - Residuals of a Right Side Head Injury

Service connection will be granted for a disability resulting from injury or disease incurred in or aggravated by military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  In order to establish service connection for a present disability, the Veteran must show:  (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 116667 (Fed. Cir. 2004).  The absence of any one element will result in denial of service connection.  Coburn v. Nicholson, 19 Vet. App. 247, 431 (2006).

Service connection may also be granted for any disease initially diagnosed after service when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The Veteran has alleged that he fell off a truck at an ammo dump during service, or that he was hit with an ammo dump.  See January 2009 Statement in Support of Claim; April 2010 VA Examination.  The Veteran contends that he had a bump on his head after the fall and it has remained since that time.  See January 2009 Statement in Support of Claim.

An April 1975 STR is consistent with the Veteran's contentions, documenting that he had a headache after being in a car wreck.  He also complained of a headache in March 1977.  However, the Veteran's August 1977 separation examination noted that the Veteran's head, face, scalp, and neck were normal upon clinical evaluation.  In addition, no abnormalities were documented in his neurologic functioning.  

A July 1985 VA general medical examination also marked that the Veteran's head, face and neck were normal.  His nervous system was likewise noted to be normal.

During an April 2010 VA examination of the Veteran's scars, the examiner found a large and soft cystic knot on the back the Veteran's skull.  The Veteran reported to the examiner that it was due to being hit with an "ammo dump" during service.  

A July 2014 VA examination was conducted.  He informed the examiner that in 1975, he fell from a truck, lost his helmet, and experienced a loss of consciousness for approximately one minute.  The Veteran reportedly had a headache for several days after this event, but he did not experience nausea, vomiting, or memory problems.  The VA examiner noted that that the Veteran did not currently have and had never been diagnosed with a central nervous system disorder.  The examiner explained that the examination did not reveal any evidence to support such a diagnosis.  However, he noted that that a lipoma lesion on the right posterior scalp was present during the examination.  After conducting an examination and reviewing the claims file, the examiner opined that it was less likely than not (less than a 50 percent probability) that the condition was incurred in or caused by the claimed in-service injury, event, or illness.  He stated that the Veteran's STRs did not document a lipoma lesion.  In addition, the examiner found it significant that the August 1977 separation examination determined that the Veteran's head, face, and scalp were normal.  As this examination demonstrated that the Veteran's lipoma lesion did not exist two years after the claimed incident, the examiner concluded that it was less likely than not that his current lipoma lesion was related to this event.

First, there is a current disability as a diagnosis of lipoma lesion has been noted in the VA examination.  Second, the Board finds there was an in-service incident, as the Veteran has provided competent lay evidence of such.  Additionally, the Veteran's STRs noted a car accident.  The issue then, is whether the current disability is related to any in-service incident.  

The Board has considered the Veteran's reported history of symptoms for his claimed residuals of a right side head injury, as well as the statements from his family and friends.  The Veteran and his friends and family are competent to report such that the Veteran's bump on his head manifested during service.  The Board finds these statements, however, not significantly credible or probative as they conflict with the other evidence of record.  The August 1977 service separation examination was normal, as was the July 1985 VA examination. 

The Veteran's head bump was not documented until the April 2010 VA examination.  The passage of many years between discharge from active service and the medical documentation of a claimed disability is a factor worthy of consideration.  See Maxson v. West, 12 Vet. App. 453 (1999), aff'd sub nom. Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).  These facts conflict with the Veteran's assertion that his head bump had its onset in service.

The Board also acknowledges that laypersons are sometimes competent to provide opinions regarding such medical matters as diagnosis and etiology.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  However, the Board finds that the July 2014 VA examiner's opinion is more probative, as it was provided by a medical professional with knowledge, training, and expertise and is supported by a complete rationale based on such knowledge, a review of the claims file, and the Veteran's medical history.  Accordingly, the most probative evidence of record indicates that there is no nexus between the Veteran's current disability and service.  

Based on the above discussion, service connection for residuals of a right side head injury is not warranted.  In reaching this decision, the Board has considered the doctrine of reasonable doubt.  However, as the preponderance of the evidence is against the Veteran's claim, the doctrine is not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).



ORDER

Entitlement to a compensable rating for residuals of a left superficial parotidectomy is denied.

Entitlement to service connection for residuals of a right side head injury is denied.


REMAND

Regarding hypertension, a remand is necessary to obtain an adequate medical opinion.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  In the March 2014 remand decision, the Board instructed the AOJ to obtain a VA examination for the Veteran's claimed high blood pressure and directed the examiner to opine as to whether it is at least as likely as not (a 50 percent probability or greater) that any blood pressure condition had its onset during or is caused by the Veteran's military service.  The Veteran was provided with a VA examination in July 2014.  The examiner reviewed the claims file and noted that the Veteran was diagnosed with hypertension.  He opined that it was less likely than (less than a 50 percent probability) that the Veteran's hypertension was incurred in or caused by the claimed in-service injury, event, or illness.  

The examiner noted that the Veteran had not received treatment for hypertension during service.  In addition, he stated that the Veteran's service treatment records did not show documentation of three elevated blood pressures and that the blood pressures that were recorded within the service treatment records fell within the normal range.  However, the examiner did not address the service treatment records dated in December 1975 that recorded blood pressure measurements of 150/70, 184/100, 162/66, and 146/96.  For VA compensation purposes, the term hypertension means that the diastolic blood pressure is predominantly 90 or greater; and isolated systolic hypertension means that the systolic blood pressure is predominantly 160 or greater with diastolic blood pressure less than 90.  38 C.F.R. § 4.104, Diagnostic Code 7101 (2014).  As the examiner's rationale is inadequate, an additional VA medical opinion is necessary.  

Regarding the foot disorder, remand is required for an adequate opinion.  The March 2014 Board decision also required the AOJ to obtain a VA examination in connection with the Veteran's claimed bilateral foot disorder.  The Veteran was afforded an examination in July 2014 and the examiner diagnosed bilateral heel spurs and arthritis in both feet, specifically mild degenerative arthrosis of the bilateral great toe metatarsophalangeal (MTP) joints.  The examiner opined that it was less likely than not (less than a 50 percent probability) that the Veteran's claimed condition was incurred in or caused by the claimed in-service injury, event or illness.  The examiner explained that the Veteran's STRs did not document heel pain, heel spurs, or document foot discomfort that could have been caused by heel spurs.  In addition, the examiner noted that heel spurs were not documented until 2010.  However, the examiner did not address the Veteran's contentions of continuous symptoms since service.  See March 2010 Statement in Support of Claim.  The examiner also did not opine as to whether the Veteran's diagnosed bilateral foot arthritis was etiologically related to his active service.  For these reasons, another medical opinion must be obtained before this issue can be adjudicated.  Barr, 21 Vet. App. at 311; Stegall, 11 Vet. App. at 271.

Accordingly, the case is REMANDED for the following action:

1.  Obtain a VA medical opinion from a qualified examiner for the Veteran's claimed hypertension.  The claims file must be made available to the examiner.  The examiner is requested to review all pertinent records associated with the claims file, including the Veteran's service treatment records, post-service medical records, and assertions.  A clear explanation for all opinions based on specific facts for the case as well as relevant medical principles is needed.  If an examination is deemed necessary, one must be provided.

The Veteran is competent to attest to matters of which he has first-hand knowledge, including observable symptoms.  If there is a medical basis to support or doubt the history provided by the Veteran, the examiner should provide a fully reasoned explanation.

The examiner must provide an opinion as to whether it is at least as likely as not (a 50% or greater probability) that the Veteran's hypertension had its onset during service, manifested within the first year after separation from service (that is, by September 1978), or was caused by active service.

In rendering an opinion, the examiner must address the service treatment records dated in December 1975 that recorded blood pressure measurements of 150/70, 184/100, 162/66, and 146/96.

The examiner is advised that for VA compensation purposes, the term hypertension means that the diastolic blood pressure is predominantly 90 or greater; and isolated systolic hypertension means that the systolic blood pressure is predominantly 160 or greater with diastolic blood pressure less than 90.

2.  Obtain a VA medical opinion from a qualified examiner for the Veteran's claimed bilateral foot disorder.  The claims file must be made available to the examiner.  The examiner is requested to review all pertinent records associated with the claims file, including the Veteran's service treatment records, post-service medical records, and assertions.  A clear explanation for all opinions based on specific facts for the case as well as relevant medical principles is needed.  If an examination is deemed necessary, one must be provided.

The Veteran is competent to attest to matters of which he has first-hand knowledge, including observable symptoms.  If there is a medical basis to support or doubt the history provided by the Veteran, the examiner should provide a fully reasoned explanation.

The examiner must provide an opinion as to the following:

a) Whether it is at least as likely as not (a 50% or greater probability) that the Veteran's bilateral heel spurs had their onset in, or were caused by active service.

b) Whether it is at least as likely as not (a 50% or greater probability) that the Veteran's mild degenerative arthrosis of the bilateral great toe metatarsophalangeal (MTP) joints had their onset during service, manifested within the first year after separation from service (that is, by September 1978), or were caused by active service.

In rendering all opinions, the examiner must specifically address the Veteran's contentions of continuous symptoms since service.

3.  Review the examination reports to ensure that they are in compliance with the directives of this remand.  If the reports are deficient in any manner, the AOJ must implement corrective procedures.  Stegall v. West, 11 Vet. App. 268, 271 (1998).

4.  After completing the above actions, and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the claims must be readjudicated.  If the claims remain denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



____________________________________________
K. MILLIKAN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


